Citation Nr: 0323221	
Decision Date: 09/09/03    Archive Date: 09/23/03

DOCKET NO.  02-14 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for chronic cervical 
syndrome, currently rated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The veteran served on active duty from January 1965 to 
December 1968 and from June 1971 to March 1978.  

Service connection was granted for head and neck pain, 
residuals of a head injury, in an August 1985 rating 
decision.  A January 1987 rating decision granted separate 10 
percent evaluations for tension headaches due to head injury 
and for chronic cervical syndrome.  An October 2000 rating 
decision increased the 10 percent disability rating for 
chronic cervical syndrome to 20 percent, effective June 23, 
2000.

In December 2001, the veteran filed a claim of entitlement to 
an increased disability rating.  This case comes before the 
Board of Veterans' Appeals (the Board) on appeal of an April 
2002 rating decision of the Department of Veterans Affairs 
(VA) Regional Office in Houston, Texas (the RO) which denied 
increased evaluations for service connected cervical spine 
disability and tinnitus.  The veteran timely appealed the 
denial of an increased evaluation for his cervical spine 
disability.  The veteran did not appeal the denial of a 
rating in excess of the assigned 10 percent for tinnitus 
which, as noted by the RO in its rating decision, is the 
maximum schedular rating for that disability.  

The veteran testified at a personal hearing before the 
undersigned in San Antonio, Texas in February 2003.  
Additional treatment records were added to the file in May 
2003, which were accompanied by a waiver of consideration by 
the agency of original jurisdiction.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs (DAV), 327 F.3d 1339 
(Fed. Cir.) held that 38 C.F.R. § 19(a)(2) (2002) is 
inconsistent with 38 U.S.C. § 7104(a) because it denies 
appellants a "review on appeal" when the Board considers 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration.  
In this case, however, the veteran has specifically waived RO 
consideration of additional evidence which has recently been 
added to the record.


FINDINGS OF FACT

1.  The medical and other evidence of record indicates that 
the veteran's service-connected cervical syndrome causes 
severe limitation of motion.

2.  The evidence in this case does not show marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected 
cervical spine disability so as to render impractical the 
application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation of 30 percent 
for service-connected cervical syndrome have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5003, 5290 (2002).

2.    The criteria for an increased disability rating for the 
veteran's service-connected cervical spine disability on an 
extra-schedular basis have not been met. 38 C.F.R. 
3.321(b)(1) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased disability rating for his 
service-connected cervical spine syndrome, which is currently 
evaluated as 20 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (2002). 

In the interest of clarity, the Board will initially discuss 
whether this case has been properly developed for appellate 
purposes.  The Board will then address the issue on appeal, 
providing relevant VA law and regulations, a factual 
background, an analysis of the claim and a decision.

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) 
(West 2002)].  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The former statutory concept of a well grounded claim, 
38 U.S.C.A. § 5107(a) (West 1991), has been eliminated by the 
VCAA.  The current standard of review, which the Board will 
apply, is as follows.  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (the Court) stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

Notice

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002).
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a 
letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].
  
After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issue addressed in 
this decision.  The veteran was provided with the appropriate 
law and regulations and informed of the kinds of evidence 
which would support his increased rating claim in the August 
2002 Statement of the Case.  

Moreover, in January 2001, the Board sent the veteran a 
letter in which he was informed that, to warrant an increased 
evaluation for the disability in question, the evidence must 
show an increase in current physical disability.  He was 
informed that VA would obtain any VA medical records or other 
medical treatment records that the veteran told VA about.  
Additional treatment records were subsequently added to the 
file.  

Duty to assist

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  The VCAA also requires 
VA to provide a medical examination when such an examination 
is necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159 (2002).  

Besides the veteran's service medical records, there are 
multiple VA and private examination and treatment reports on 
file, including the report of a physical examination in March 
2003.  These will be described below.   

The Board concludes that all available evidence which is 
pertinent to these claims has been obtained.  Neither the 
veteran nor his representative has pointed to any additional 
information that needs to be added to the VA claim folder.  
The veteran has been given ample opportunity to present 
evidence and argument in support of his claim, including at 
his personal hearing in February 2003.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
issue on appeal has been consistent with the provisions of 
the law.  Accordingly, the Board will proceed to a decision 
on the merits on the issue on appeal.  

Pertinent law and regulations

Disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2002).  Separate diagnostic codes identify the 
various disabilities.  Specific schedular criteria will be 
referenced where appropriate below. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2002) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2002).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.



Specific schedular criteria

The veteran is currently assigned a 20 percent evaluation for 
his service-connected cervical spine disability under 
Diagnostic Code 5290.

Limitation of motion of the neck is evaluated under 
Diagnostic Code 5290.  A 10 percent rating is assigned for 
slight limitation of motion of the cervical spine.  A 20 
percent evaluation is warranted for limitation of motion that 
is moderate in severity.  The maximum schedular evaluation of 
30 percent requires severe limitation of motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5290 (2002).

The Board observes in passing that the words "slight", 
"moderate" and "severe" are not defined in the VA Rating 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just".  38 C.F.R. § 4.6 (2001).

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
degenerative arthritis, read as follows:

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved. Where, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.




Factual background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2002); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).

The veteran's service medical records reveal that he 
complained of neck pain in approximately July 1976; cervical 
strain was diagnosed.  It was noted on his January 1978 
separation medical examination that he complained of 
headaches every other day.  

The veteran's complaints on VA examination in December 1984 
included neck pain.  The diagnoses included peripheral 
neuropathy of the fifth cranial nerve secondary to trauma on 
the left.

The veteran complained on examination by S.R.A., M.D., in 
July 1985, of neck stiffness and resulting headaches.  The 
veteran noted that he had injured his neck in service in an 
automobile accident.  The examiner's impressions included 
neck stiffness and muscle contraction headache consistent 
with degenerative joint disease of the spine and/or stress-
induced headaches.

As described in the Introduction above, an August 1985 VA 
rating decision granted service connection for a neck 
disability as residuals of head injury.

Private treatment records dated from February to October 1986 
reveal continued complaints of head and neck pain.  The 
diagnosis in October 1986 was chronic cervical syndrome with 
underlying disc degeneration but without neurological 
deficit.

VA treatment records from March to November 1991 reveal that 
the assessment in April 1991 was chronic neck pain without 
radicular signs or symptoms.  Nerve conduction studies in 
August 1991 were normal, with no evidence of right cervical 
radiculopathy or peripheral neuropathy.

According to an August 2000 medical report from D.S., D.O., 
ranges of motion of the veteran's cervical spine included 60 
degrees of flexion, 40 degrees of extension, 20 degrees of 
bilateral bending, and 30 degrees of bilateral rotation.  
There was no evidence of fatigue, weakness, lack of 
endurance, or incoordination.  Neurological evaluation was 
normal.  X-rays revealed degenerative disc disease from C4-C6 
with associated degenerative joint disease and reversal of 
the cervical lordosis in the region of the curvature.  

Private treatment records dated in September 2001 diagnosed 
chronic neck and head pain and normal neurological 
examination.  A September 2001 MRI found multilevel 
degenerative disc disease with bulging discs and thecal 
effacement.

In December 2001, the veteran filed a claim of entitlement to 
an increased disability rating for his service-connected 
cervical syndrome.  

The veteran complained on VA examination in March 2002 of 
neck pain, with "an electric shock feeling" when his head 
was flexed forward.  He said that multiple Advils no longer 
brought relief.  Cervical examination did not reveal spasm or 
atrophy of the neck.  Motion included forward flexion of 45 
degrees, extension of 15 degrees, side bending of 15 degrees 
bilaterally, and rotation of 40 degrees to the right and 50 
degrees to the left.  The diagnoses, partly based on X-rays, 
were degenerative disc disease C4-6, without radiculopathy, 
moderate; degenerative joint disease with discogenic neck 
pain without myelopathy, with mild kyphosis at the C5-6 
level, mild to moderate; and cervical strain, recurrent, mild 
to moderate.

Private outpatient records dated from September 2001 to 
February 2003 reveal that the veteran had herniated nucleus 
pulposis without myelopathy.  

According to VA outpatient records in October 2002, the 
veteran continued to complain of head and neck pain.  It was 
noted that there was limited flexion, extension, and rotation 
of the neck.

According to a private neurology follow-up treatment Progress 
Note from K.T.C., R.N., active and passive range of motion of 
the neck was limited, with neck extension strong but to only 
5-10 degrees.  The veteran was unable to touch his chin to 
his chest on flexion, and chin movement was less than 45 
degrees toward the shoulder.  It was noted that the veteran 
held his neck "fixed awkwardly."  Motor testing of neck 
flexion and extension was "5" and sensation was normal.  
The assessment was that the veteran's primary problem 
appeared to be cervical osteoarthritis.

The veteran testified at a personal hearing before the 
undersigned in February 2003 that he can only work part-time 
as a bus driver because of his neck problem (hearing 
transcript, page 3).

Analysis

Assignment of Diagnostic Code

The medical evidence of record reveals that the veteran 
injured his neck in service, and he has had continued 
complaints of neck pain.  Degenerative disc disease and 
degenerative joint disease of the cervical spine have 
recently been shown.  The veteran is service-connected for 
chronic cervical syndrome, a rather vague diagnosis which 
arguably encompasses all demonstrated cervical spine 
pathology.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) 
[the Board is precluded from differentiating between 
symptomatology attributed to a non service-connected 
disability and that attributed to a service-connected 
disability in the absence of medical evidence which does so].    
Consequently, since there has been no medical differentiation 
between the veteran's cervical symptomatology, all cervical 
symptomatology will be considered service-connected.

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

After a review of the evidence pertaining to the veteran's 
service-connected right shoulder disability, the Board has 
determined that the most appropriate diagnostic code is the 
current code, Diagnostic Code 5290, because the veteran's 
primary problem is neck pain and limitation of movement.  
There is some 
medical evidence which is also suggestive of a disc problem, 
possibly allowing for the veteran's neck disability to be 
rated under Diagnostic Code 5293 [intervertebral disc 
syndrome].  However, the evidence as a whole, including 
medical opinions that the veteran's principal problem is 
osteoarthritis, does not fit within Diagnostic Code 5293.  

In short, after having carefully considered the medical and 
other evidence of record, the Board concludes that the 
veteran's main cervical spine disability is arthritis.  Under 
Diagnostic Code 5003, arthritis is rated based upon 
limitation of motion of the affected joint.  Accordingly, the 
Board will rate the veteran's service-connected neck 
disability under Diagnostic Code 5290.  

Schedular rating

The Board initially notes that the veteran's subjective 
cervical symptomatology appears to have gotten worse over the 
years.   For example, the veteran indicated in March 2002 
that multiple Advils no longer brought relief of neck pain.  
Moreover,  limitation of cervical spine motion objectively 
had gotten worse when he was examined in March 2003, at which 
time active and passive range of motion of the neck was 
limited, with neck extension to only 5-10 degrees and the 
veteran unable to touch his chin to his chest on flexion.  
Additionally, it was noted in March 2003 that the veteran 
held his neck in an awkward position, which is a new finding.  

Based on the above evidence, the Board finds that the range 
of neck motion has decreased since examination in August 2000 
and that the current manifestations of the veteran's service-
connected cervical spine disability, including the persuasive 
fact that the veteran held his head in an awkward position, 
more closely approximates severe limitation of motion.  See 
38 C.F.R. § 4.7.  Accordingly, a 30 percent disability rating 
is assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5290.  

DeLuca considerations

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45 and 4.59 
(2001).  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

However, a 30 percent evaluation has now been granted for the 
veteran's service-connected cervical spine disability.  Since 
this is the maximum available schedular rating for limitation 
of motion under Diagnostic Code 5290, the veteran is not 
entitled to a higher rating pursuant to 38 C.F.R. §§ 4.40 and 
4.45.  See the Court's holding in Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

Extraschedular considerations

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
In the August 2002 Statement of the Case, the RO cited to 38 
C.F.R. § 3.321(b)(1) in the pertinent laws and regulations.  
Because the veteran has been given the regulations on the 
assignment of an extraschedular rating, the Board believes 
that it should address the possibility of the assignment of 
an extraschedular rating for the disability at issue. 

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2002).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  "An exceptional case includes 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards."  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

There is no evidence that the service-connected cervical 
spine disability presents an unusual or exceptional 
disability picture.  As discussed above, the service-
connected cervical syndrome is principally manifested by 
complaints of pain and some limitation of motion.  The 
veteran's cervical spine disability is rated under Diagnostic 
Code 5290 [limitation of motion of the lumbar spine].  The 
assigned 
30 percent evaluation, which is indicative of severe 
limitation of motion, contemplates the symptomatology here 
demonstrated.  The Board finds that the veteran's symptoms 
are consistent with the criteria in the Rating Schedule.  

There is no medical evidence that the veteran has been 
hospitalized for his cervical spine disability.  A review of 
the medical reports does not indicate that the clinical 
picture is in any way out of the ordinary.  There is nothing 
in the medical record to indicate that the veteran's service-
connected cervical spine disability causes marked 
interference with employment.  The Board has taken into 
consideration the veteran's hearing testimony that his neck 
disability interferes with his job as a bus driver.  The 
Board has no reason whatsoever to doubt the veteran's 
statements.  However, such limitation in employment is 
specifically contemplated in the currently assigned 
disability rating.  See 38 C.F.R. §§ 3.321(a), 4.1; see also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992), Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  

Consequently, the Board finds that the veteran's disability 
picture is not unusual or exceptional and does not render 
impractical the application of the regular schedular 
standards.  Accordingly, the Board determines that the 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted for the veteran's service-
connected cervical syndrome.


ORDER

Entitlement to a 30 percent evaluation for service-connected 
cervical syndrome is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

